Exhibit 10.34

AMENDMENT TO THE

ROYAL CARIBBEAN CRUISES LTD. EXECUTIVE INCENTIVE PLAN

WHEREAS, Royal Caribbean Cruises Ltd. (the “Company”) currently maintains the
Royal Caribbean Cruises Ltd. Executive Incentive Plan (the “Plan”); and

WHEREAS, the Plan reserves to the Board of Directors of Royal Caribbean Cruises
Ltd. (the “Board”) the authority to amend the Plan; and

WHEREAS, the Company has determined that it is desirable to amend the Plan to
remove the requirement that participants be employed on the date a bonus award
is paid in order to receive payment of the bonus award, and instead require that
a participant be employed on the December 31 prior to the date the bonus award
is paid to receive payment of the bonus award.

NOW, THEREFORE, IT IS RESOLVED that, the Plan is hereby revised, effective
December 31, 2008, in the following particulars:

1. Section 4 is amended to read as follows:

4. BONUS AWARD PAYMENTS

Bonus awards will normally be payable as soon as possible after the
determination of year-end audited financial results, after approval by the
Compensation Committee. It is the intention of the Company that bonus award
payments, under this Plan will not be subject to Section 409(A) of the Internal
Revenue Code. Bonus awards will be paid in cash and will be calculated using the
Participant’s base salary on December 31.

If the Participant is not employed by the Company on the December 31 before the
date the bonus award payment is made, the bonus is forfeited. In the case of
involuntary termination of employment, retirement, permanent disability, death,
lay-off, or transfer to an affiliate of the Company, a pro-rata share of the
bonus award for the year may be made at the sole discretion of the Compensation
Committee.

If the Participant is on a leave of absence (LOA) the bonus may be pro-rated for
the portion of the Plan Year that was worked.

Notwithstanding any other provision of this plan, the issuance of bonus awards
is at the sole discretion of the Compensation Committee. The Compensation
Committee at its sole discretion, may increase, decrease or withhold bonus
awards.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is being executed as of the 11 th day of
November, 2008.

 

            ROYAL CARIBBEAN CRUISES LTD. Attest:  

/s/ Bradley Stein

    By:  

/s/ Maria R. Del Busto

  Bradley Stein       Maria R. Del Busto   Vice President, General
Counsel/Secretary       Vice President and Chief Human Resources Officer